Case 1:16-cv-00131-JRW-HBB Document 58 Filed 05/14/20 Page 1 of 2 PageID #: 1099
               Case: 18-5840 Document: 31 Filed: 05/14/2020 Page: 1




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                   Filed: May 14, 2020




 Ms. Vanessa L. Armstrong
 Western District of Kentucky at Bowling Green
 241 E. Main Street
 Suite 120 Federal Building
 Bowling Green, KY 42101-0000

                      Re: Case No. 18-5840, Jeffrey Queen v. City of Bowling Green, et al
                          Originating Case No. : 1:16-cv-00131

 Dear Clerk,

    Enclosed is a copy of the mandate filed in this case.

                                                   Sincerely yours,

                                                   s/Maddison R Edelbrock
                                                   For Cheryl Borkowski

 cc: Mr. Jason B. Bell
     Mr. Aaron Bentley
     Mr. H. Eugene Harmon
     Ms. Michele D. Henry

 Enclosure
Case 1:16-cv-00131-JRW-HBB Document 58 Filed 05/14/20 Page 2 of 2 PageID #: 1100
               Case: 18-5840 Document: 31 Filed: 05/14/2020 Page: 2



                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

                                            ________________

                                              No: 18-5840
                                            ________________

                                                                       Filed: May 14, 2020

 JEFFREY QUEEN

                 Plaintiff - Appellee

 v.

 CITY OF BOWLING GREEN, KY; DUSTIN ROCKROHR

                 Defendants - Appellants



                                             MANDATE

      Pursuant to the court's disposition that was filed 04/22/2020 the mandate for this case hereby

 issues today.



  COSTS: None
